Exhibit 10.13
CADENCE DESIGN SYSTEMS, INC.
EMPLOYMENT AGREEMENT
WITH JOHN J. BRUGGEMAN II
     THIS AGREEMENT (this “Agreement”), made effective as of August 3, 2010 (the
“Effective Date”), between CADENCE DESIGN SYSTEMS, INC., a Delaware corporation
(the “Company”), and JOHN J. BRUGGEMAN II (“Executive”), supersedes any previous
employment agreement between the parties.
     WHEREAS, Executive is currently employed by the Company as Senior Vice
President and Chief Marketing Officer; and
     WHEREAS, the Company and Executive wish to enter into a formal employment
agreement on the terms and conditions as set forth herein.
     NOW, THEREFORE, in consideration of the premises and of the covenants and
agreements set forth below, it is mutually agreed as follows:
1. TERM AND DUTIES.
     1.1. EFFECTIVE DATE. The Company hereby continues to employ Executive and
Executive hereby accepts continued employment pursuant to the terms and
provisions of this Agreement as of the Effective Date. Executive has been
employed and shall continue to be employed on an at-will basis, meaning that
either Executive or the Company may terminate Executive’s employment at any
time, with or without Cause (as defined in Section 4.2 hereof), in the manner
specified herein.
     1.2. SERVICES.
          (a) Executive shall continue to have the title of Senior Vice
President and Chief Marketing Officer. Executive’s duties will be assigned to
Executive by the Company’s Chief Executive Officer (“CEO”), or such other
persons as may be specified by the CEO.
          (b) Executive shall be required to comply with all applicable company
policies and procedures, as such shall be adopted, modified or otherwise
established by the Company from time to time.
     1.3. NO CONFLICTING SERVICES. During his employment with the Company,
Executive agrees to devote his full productive time and best efforts to the
performance of Executive’s duties hereunder. Executive further agrees, as a
condition to the performance by the Company of each and all of its obligations
hereunder, that so long as Executive is employed by the Company or receiving
compensation or any other consideration from the Company, he will not directly
or indirectly render services of any nature to, otherwise become employed by,
serve on the board of directors of, or otherwise participate or engage in any
other business except as expressly authorized under the Company’s Code of
Business Conduct. Nothing herein contained shall be deemed to preclude Executive
from having outside personal investments and





--------------------------------------------------------------------------------



 



involvement with appropriate community activities, or from devoting a reasonable
amount of time to such matters, provided that they shall in no manner interfere
with or derogate from Executive’s work for the Company and that they comply with
the Company’s Code of Business Conduct.
     1.4. OFFICE. The Company shall maintain an office (the “office”) for
Executive at the Company’s corporate headquarters, which currently are located
in San Jose, California.
2. COMPENSATION.
     The Company shall pay to Executive, and Executive shall accept as full
consideration for his services hereunder, compensation consisting of the
following:
     2.1. BASE SALARY. As of the Effective Date, the Company shall pay Executive
a base salary of Three Hundred Fifty Thousand Dollars ($350,000) per year (“Base
Salary”), payable in installments in accordance with the Company’s customary
payroll practices, less such deductions and withholdings required by law or
authorized by Executive. The Board of Directors of the Company (the “Board”) or
the Compensation Committee of the Board (the “Compensation Committee”) shall
review the amount of the Base Salary from time to time, but no less frequently
than annually.
     2.2. BONUS. Executive shall participate in the Company’s Senior Executive
Bonus Plan or its successor, as amended from time to time (the “Bonus Plan”) at
an annual target bonus of seventy five percent (75%) of Executive’s Base Salary
(the “Target Bonus”) pursuant to the terms of such Bonus Plan (the criteria for
earning a bonus thereunder are set annually by the Compensation Committee). The
Board or the Compensation Committee shall review the amount of the Target Bonus
from time to time, but no less frequently than annually.
     2.2A. HIRING BONUS. Upon the commencement of his employment with the
Company, Executive received a one-time hiring bonus in the amount of $40,000
(forty thousand dollars), subject to Executive’s continuing employment with the
Company for at least twenty-four (24) months after August 26, 2009 (the
“Commencement Date”). If Executive terminates his employment prior to August 26,
2011, a portion or all of the hiring bonus will become immediately due and
payable to Cadence according to the following schedule:

          Termination Date   Hiring Bonus to Be Returned
August 27, 2009 – August 26, 2010
    100 %
August 27, 2010 – February 26, 2011
    70 %
February 27, 2011 – August 26, 2011
    40 %
After August 26, 2011
    0 %

     2.3. EQUITY GRANTS. Executive has previously been granted stock options and
incentive stock awards by the Company which remain in full force and effect in
accordance with the terms of the plan(s) and agreements documenting such grants.
Executive shall be eligible to receive additional grants of either restricted
stock or stock options, or both, as the Compensation

2



--------------------------------------------------------------------------------



 



Committee may determine from time to time. All stock options shall be granted at
not less than one hundred percent (100%) of the fair market value of the
Company’s common stock on the date of grant. Any awards shall vest in accordance
with the Company’s vesting plan(s) and policy for additional grants to executive
officers of the Company in effect on the date of the grant by the Compensation
Committee, and shall contain such other terms and conditions as shall be set
forth in the agreement documenting the grant and the plan(s) under which such
awards are granted.
     2.4. INDEMNIFICATION. In the event Executive is made, or threatened to be
made, a party to any legal action or proceeding, whether civil or criminal, by
reason of the fact that Executive is or was a director or officer of the Company
or serves or served any other corporation, limited liability company,
partnership, joint venture or other entity in any capacity at the Company’s
request, Executive shall be indemnified by the Company, and the Company shall
pay Executive’s related expenses when and as incurred, all to the fullest extent
not prohibited by law, as more fully described in and subject to the terms of
the form of Indemnity Agreement attached hereto as Exhibit A.
3. EXPENSES AND BENEFITS.
     3.1. REASONABLE AND NECESSARY BUSINESS EXPENSES. In addition to the
compensation provided for in Section 2 hereof, the Company shall reimburse
Executive for all reasonable, customary and necessary expenses incurred in the
performance of Executive’s duties hereunder, incurred in compliance with the
Company’s applicable policies. Executive shall first account for such expenses
by submitting a statement itemizing such expenses prepared in accordance with
the policy set by the Company for reimbursement of such expenses. The amount,
nature and extent of reimbursement for such expenses shall always be subject to
the control, supervision and direction of the Chief Financial Officer, the CEO
and the Board, or such other persons as may be specified from time to time by
the CEO.
     3.2. BENEFITS. During Executive’s full-time employment with the Company,
pursuant to this Agreement:
          (a) Executive shall be eligible to participate in the Company’s
standard U.S. health insurance, life insurance and disability insurance plans,
as such plans may be modified from time to time; and
          (b) Executive shall be eligible to participate in the Company’s
qualified and non-qualified retirement and other deferred compensation programs
pursuant to their terms, as such programs may be modified from time to time.
     3.3. SARBANES-OXLEY ACT LOAN PROHIBITION. To the extent that any company
benefit, program, practice, arrangement, or any term of this Agreement would or
might otherwise result in the Company’s extension of a credit arrangement to
Executive not permissible under the Sarbanes-Oxley Act of 2002 (a “Loan”), the
Company will use reasonable efforts to provide Executive with a substitute for
such Loan, which is lawful and of at least equal value. If this cannot be done,
or if doing so would be significantly more expensive to the

3



--------------------------------------------------------------------------------



 



Company than making a Loan, then the Company need not make or maintain a Loan or
provide a substitute for it.
4. TERMINATION OF EMPLOYMENT.
     4.1. GENERAL. Executive’s employment by the Company under this Agreement
shall terminate immediately upon delivery to Executive of written notice of
termination by the Company subject to any cure period specified below, upon the
Company’s receipt of written notice of termination by Executive at least thirty
(30) days before the specified effective date of such termination, or upon
Executive’s death or Permanent Disability (as defined in Section 4.4 hereof). In
the event of such termination, except where Executive is terminated for Cause
(as defined in Section 4.2 hereof) or as the result of a Permanent Disability or
death, or where Executive voluntarily terminates his employment other than as a
Constructive Termination (as defined in Section 4.3 hereof), and upon execution
by Executive at or about the effective date of such termination of the Executive
Transition and Release Agreement, in the form attached hereto as Exhibit B (the
“Transition Agreement”), the Company shall provide Executive with the benefits
as set forth in the Transition Agreement.

4



--------------------------------------------------------------------------------



 



     4.2. DEFINITION OF CAUSE. For purposes of this Agreement, “Cause” shall be
deemed to mean (1) Executive’s gross misconduct or fraud in the performance of
his duties under this Agreement; (2) Executive’s conviction or guilty plea or
plea of nolo contendere with respect to any felony or act of moral turpitude;
(3) Executive’s engaging in any material act of theft or material
misappropriation of company property in connection with his employment;
(4) Executive’s material breach of this Agreement, after written notice
delivered to Executive identifying such breach and his failure to cure such
breach, if curable, within thirty (30) days following delivery of such notice;
(5) Executive’s material breach of the Proprietary Information Agreement (as
defined in Section 8 hereof) and, where such breach is curable, if such breach
is not cured within thirty (30) days following delivery of written notice
thereof from the Company; (6) Executive’s material failure/refusal to perform
his assigned duties, and, where such failure/refusal is curable, if such
failure/refusal is not cured within thirty (30) days following delivery of
written notice thereof from the Company; or (7) Executive’s material breach of
the Company’s Code of Business Conduct as such code may be revised from time to
time, and, where such breach is curable, if such breach is not cured within
thirty (30) days following delivery of written notice thereof from the Company.
     4.3. CONSTRUCTIVE TERMINATION. Notwithstanding anything in this Section 4
to the contrary, Executive may, upon at least thirty (30) days’ written notice
to the Company, voluntarily end his employment upon or within ninety (90) days
following the occurrence of an event constituting a Constructive Termination and
be eligible to receive the benefits set forth in the Transition Agreement in
exchange for executing and delivering that agreement in accordance with
Section 9.3 hereof. For purposes of this Agreement, “Constructive Termination”
shall mean:
          (a) The Company removes Executive from his position as Senior Vice
President and Chief Marketing Officer and ceases to identify Executive as an
executive officer for purposes of Section 16 of the Securities Exchange Act of
1934, as amended (the “Exchange Act”), after written notice delivered to the
Company of such change and the Company’s failure to cure such change, if
curable, within thirty (30) days following delivery of such notice;
          (b) any change, without Executive’s written consent, to Executive’s
reporting structure causing Executive to no longer report to the CEO, after
written notice delivered to the Company of such change and the Company’s failure
to cure such change, if curable, within thirty (30) days following delivery of
such notice;
          (c) a reduction, without Executive’s written consent, in Executive’s
Base Salary in effect on the Effective Date (or such higher level as may be in
effect in the future) by more than ten percent (10%) or a reduction by more than
ten percent (10%) in Executive’s stated Target Bonus in effect on the Effective
Date (or such greater Target Bonus amount as may be in effect in the future)
under the Bonus Plan;
          (d) a relocation of office by more than thirty (30) miles, unless
Executive consents in writing to such relocation;

5



--------------------------------------------------------------------------------



 



          (e) any material breach by the Company of any provision of this
Agreement, after written notice delivered to the Company of such breach and the
Company’s failure to cure such breach, if curable, within thirty (30) days
following delivery of such notice;
          (f) any failure by the Company to obtain the written assumption of
this Agreement by any successor to the Company; or
          (g) in the event Executive, prior to a Change in Control (as defined
in Section 4.5 hereof), is identified as an executive officer of the Company for
purposes of the rules promulgated under Section 16 of the Exchange Act and
following a Change in Control in which the Company or any successor remains a
publicly traded entity, Executive is not identified as an executive officer for
purposes of Section 16 of the Exchange Act at any time within one (1) year after
the Change in Control.
     In the event of an event or circumstance constituting Constructive
Termination, the Company may notify Executive at any time prior to expiration of
the cure period that it will not cure the circumstance, in which case the cure
period shall end immediately upon such notification.
     4.4. PERMANENT DISABILITY. For purposes of this Agreement, “Permanent
Disability” shall mean any medically determinable physical or mental impairment
that can reasonably be expected to result in death or that has lasted or can
reasonably be expected to last for a continuous period of not less than twelve
(12) months and that renders Executive unable to perform effectively all of the
essential functions of his position pursuant to this Agreement, with or without
reasonable accommodation.
     4.5. CHANGE IN CONTROL.
          (a) Should there occur a Change in Control (as defined below) and if
within three (3) months prior to or thirteen (13) months following the Change in
Control either (i) Executive’s employment under this Agreement is terminated
without Cause or (ii) Executive resigns his employment as a result of an event
constituting a Constructive Termination, then, in exchange for executing and
delivering the Transition Agreement, and subject to the terms of the Transition
Agreement except as otherwise provided in this Section 4.5(a), Executive shall
be entitled to all of the benefits set forth therein, except that (1) in
addition to the amount of the payment described in paragraph 5(a) of the
Transition Agreement, Executive shall be entitled to an additional amount equal
to fifty percent (50%) of Executive’s annual Base Salary at the highest annual
Base Salary rate in effect at any time during the term of this Agreement (the
“Highest Base Salary”), which amount shall be paid at the same time as the
payment under such paragraph 5(a); (2) in addition to the amount of the payment
described in paragraph 6(a) of the Transition Agreement, Executive shall be
entitled to an additional amount equal to thirty seven and one half percent
(37.5%) of Executive’s Highest Base Salary; and (3) in lieu of the acceleration
described in paragraph 4(a) of the form of Transition Agreement attached hereto,
all unvested equity compensation awards (including stock options, restricted
stock, and restricted stock units) that are outstanding and held by Executive on
the Transition Commencement Date shall immediately vest and become exercisable
in full on the Transition Commencement Date, provided, that, if Executive’s
termination of employment without Cause or by reason of

6



--------------------------------------------------------------------------------



 



Constructive Termination occurs within three months prior to a Change in
Control, any unvested equity compensation awards that do not vest on the
Transition Commencement Date shall vest in full immediately prior to the
effective time of the Change in Control. Any acceleration of vesting pursuant to
this Section 4.5(a) shall have no effect on any other provisions of the equity
compensation awards or the plans governing such awards.
          (b) For purposes of this Section 4.5, a Change in Control shall be
deemed to occur upon the consummation of any one of the following events:

  (i)   any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) other than a trustee or other fiduciary holding securities under
an employee benefit plan of the Company or a corporation owned directly or
indirectly by the stockholders of the Company in substantially the same
proportions as their ownership of stock of the Company, is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing more than fifty percent
(50%) of the total voting power represented by the Company’s then outstanding
voting securities or any “person” acquires (or has acquired during the 12-month
period ending on the date of the most recent acquisition by such person)
ownership of securities of the Company representing thirty percent (30%) or more
of the total voting power; or     (ii)   during any period of two consecutive
years, individuals who at the beginning of such period constitute the Board and
any new director whose election by the Board or nomination for election by the
Company’s stockholders was approved by a vote of at least two-thirds (2/3) of
the directors then still in office who either were directors at the beginning of
the period or whose election or nomination for election was previously so
approved, cease for any reason to constitute a majority thereof; or     (iii)  
the stockholders of the Company approve a merger or consolidation of the Company
with any other corporation, other than a merger or consolidation that would
result in the voting securities of the Company outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity) at least 80% of the
total voting power represented by the voting securities of the Company or such
surviving entity outstanding immediately after such merger or consolidation; or
    (iv)   the stockholders of the Company approve a plan of complete
liquidation of the Company or an agreement for the sale or disposition by the
Company (in one transaction or a series of transactions) of all or substantially
all of the Company’s assets.



7



--------------------------------------------------------------------------------



 



  4.6.   TERMINATION FOR CAUSE, VOLUNTARY TERMINATION, OR TERMINATION ON ACCOUNT
OF DEATH OR PERMANENT DISABILITY.

          (a) In the event Executive’s employment is terminated for Cause or
Executive voluntarily terminates his employment with the Company other than in
connection with a Constructive Termination, then Executive will be paid only
(i) any earned but unpaid Base Salary and any outstanding expense reimbursements
submitted and approved pursuant to Section 3.1 hereof, and (ii) other unpaid
vested amounts or benefits under the Company compensation, incentive and benefit
plans in which Executive participates, in each case under this clause (ii) as of
the effective date of such termination; and
          (b) In the event Executive’s employment is terminated on account of
death or Permanent Disability, then, in addition to all amounts payable pursuant
to Section 4.6(a), upon execution by Executive or Executive’s representative or
a representative of Executive’s estate, as soon as reasonably practicable but in
no event later than one hundred eighty (180) days following the date of
Executive’s termination of employment, of the Release Agreement, in the form
attached hereto as Exhibit C, and such Release Agreement becoming effective, the
Company shall provide Executive or his estate, as the case may be, the following
benefits to which Executive would not otherwise be entitled: (i) all unvested
equity compensation awards (including stock options, restricted stock and
restricted stock units) outstanding and held by Executive on the date of his
termination that would have vested over the twelve (12) months following the
date of termination had Executive continued in employment under his Employment
Agreement during that period shall immediately vest and become exercisable in
full on the date of such termination, such equity compensation awards and all
previously vested equity compensation awards shall remain exercisable for
twenty-four (24) months from the date of such termination (but not later than
the expiration of the term of the applicable equity compensation award), and
there shall be no further vesting of any equity compensation awards thereafter;
provided that this acceleration will have no effect on any other provisions of
the awards; and (ii) solely in the event of termination on account of Permanent
Disability, if Executive elects to continue coverage under Cadence’s medical,
dental and vision insurance plans pursuant to COBRA, Cadence will pay
Executive’s COBRA premiums for twelve (12) months following such termination. In
the event that Executive performs full-time or part-time employment or
consulting services during the 12-month period following his termination on
account of Permanent Disability without the written consent of the Company, then
all equity compensation awards the vesting of which had been accelerated
pursuant to the preceding sentence shall be forfeited and Executive shall return
to the Company all stock obtained or on which restrictions terminated upon such
vesting and the proceeds from the sale of any such stock, and all stock, net of
exercise price, obtained upon the exercise of options that vested pursuant to
the preceding sentence and the proceeds, net of exercise price, from the sale of
any such stock.
          (c) In the event Executive’s employment is terminated for Cause, or on
account of death or Permanent Disability, or Executive voluntarily terminates
his employment with the Company other than in connection with a Constructive
Termination, Executive shall not become a party to the Transition Agreement and
shall not be bound by any of the terms and provisions thereof.

8



--------------------------------------------------------------------------------



 



5. EXCISE TAX.
     In the event that any benefits payable to Executive pursuant to the
Transition Agreement (“Termination Benefits”) (i) constitute “parachute
payments” within the meaning of Section 280G of the Internal Revenue Code of
1986, as amended (the “Code”), or any comparable successor provisions, and
(ii) but for this Section 5 would be subject to the excise tax imposed by
Section 4999 of the Code, or any comparable successor provisions (the “Excise
Tax”), then Executive’s Termination Benefits hereunder shall be either
(a) provided to Executive in full, or (b) provided to Executive as to such
lesser extent which would result in no portion of such benefits being subject to
the Excise Tax, whichever of the foregoing amounts, when taking into account
applicable federal, state, local and foreign income and employment taxes, the
Excise Tax, and any other applicable taxes, results in the receipt by Executive,
on an after-tax basis, of the greatest amount of benefits, notwithstanding that
all or some portion of such benefits may be taxable under the Excise Tax and
Executive shall have no right to Termination Benefits in excess of the amount so
determined. Unless the Company and Executive otherwise agree in writing, any
determination required under this Section 5 shall be made in writing in good
faith by a nationally recognized accounting firm selected by the Company (the
“Accountants”). In the event of a reduction of benefits hereunder, Executive
shall be given the choice of which benefits to reduce. If Executive does not
provide written identification to the Company of which benefits he chooses to
reduce within ten (10) days after written notice of the Accountants’
determination, and Executive has not disputed the Accountants’ determination,
then the Company shall select the benefits to be reduced. For purposes of making
the calculations required by this Section 5, the Accountants may make reasonable
assumptions and approximations concerning applicable taxes and may rely on
reasonable, good faith interpretations concerning the application of the Code,
and other applicable legal authority. The Company and Executive shall furnish to
the Accountants such information and documents as the Accountants may reasonably
request in order to make a determination under this Section 5. The Company shall
bear the cost of all fees the Accountants charge in connection with any
calculations contemplated by this Section 5.

9



--------------------------------------------------------------------------------



 



6. DISPUTE RESOLUTION.
          (a) Each of the parties expressly agrees that, to the extent permitted
by applicable law and to the extent that the enforceability of this Agreement is
not thereby impaired, any and all disputes, controversies or claims between
Executive and the Company arising under this Agreement, except those arising
under Section 6(d) hereof or under the Proprietary Information Agreement (as
defined in Section 8 hereof), shall be determined exclusively by final and
binding arbitration before a single arbitrator in accordance with the JAMS
Arbitration Rules and Procedures, or successor rules then in effect, and that
judgment upon the award of the arbitrator may be rendered in any court of
competent jurisdiction. This includes, without limitation, any and all disputes,
controversies, and/or claims arising out of or concerning Executive’s employment
by the Company or the termination of his employment or this Agreement, and
includes, without limitation, claims by Executive against directors, officers or
employees of the Company, whether arising under theories of liability or damages
based on contract, tort or statute, to the full extent permitted by law. As a
material part of this agreement to arbitrate claims, the parties expressly waive
all rights to a jury trial in court on all statutory or other claims. This
Section 6 does not purport to limit either party’s ability to recover any
remedies provided for by statute, including attorneys’ fees.
          (b) The arbitration shall be held in the San Jose, California
metropolitan area, and shall be administered by JAMS or, in the event JAMS does
not then conduct arbitration proceedings, a similarly reputable arbitration
administrator. Under such proceeding, the parties shall select a mutually
acceptable, neutral arbitrator from among the JAMS panel of arbitrators. Except
as provided herein, the Federal Arbitration Act shall govern the interpretation
and enforcement of such arbitration proceeding. The arbitrator shall apply the
substantive law (and the law of remedies, if applicable) of the State of
California, or federal law, if California law is preempted, and the arbitrator
is without jurisdiction to apply any different substantive law. The parties
agree that they will be allowed to engage in adequate discovery, the scope of
which will be determined by the arbitrator, consistent with the nature of the
claims in dispute. The arbitrator shall have the authority to entertain a motion
to dismiss and/or a motion for summary judgment by any party and shall apply the
standards governing such motions under the Federal Rules of Civil Procedure. The
arbitrator shall render an award that shall include a written statement of
opinion setting forth the arbitrator’s findings of fact and conclusions of law.
Judgment upon the award may be entered in any court having jurisdiction thereof.
The parties intend this arbitration provision to be valid, enforceable,
irrevocable and construed as broadly as possible.
          (c) The Company shall be responsible for payment of the arbitrator’s
fees as well as all administrative fees associated with the arbitration. The
parties shall be responsible for their own attorneys’ fees and costs (including
expert fees and costs), except that if any party prevails on a statutory claim
that entitles the prevailing party to reasonable attorneys’ fees (with or
without expert fees) as part of the costs, the arbitrator may award reasonable
attorneys’ fees (with or without expert fees) to the prevailing party in accord
with such statute.
          (d) The parties agree, however, that damages would be an inadequate
remedy for the Company in the event of a breach or threatened breach of
Section 1.3 of this Agreement or any provision of the Proprietary Information
Agreement (as defined in Section 8 hereof). In the event of any such breach or
threatened breach, Cadence may, either with or without

10



--------------------------------------------------------------------------------



 



pursuing any potential damage remedies, obtain from a court of competent
jurisdiction, and enforce, an injunction prohibiting Executive from violating
Section 1.3 of this Agreement or any provision of the Proprietary Information
Agreement (as defined in Section 8 hereof) and requiring Executive to comply
with the terms of those agreements.

7.   COOPERATION WITH THE COMPANY AFTER TERMINATION OF THE EMPLOYMENT PERIOD.

     Following his termination of full-time employment for any reason (other
than death), Executive shall provide the Company with reasonable cooperation in
all matters relating to the winding up of his pending work on behalf of the
Company and the orderly transfer of any such pending work to other employees of
the Company as may be designated by the Company. Such cooperation shall be
provided by Executive at mutually-convenient times. Executive also agrees to
participate as a witness in any litigation or regulatory proceeding to which the
Company or any of its affiliates is a party at the request of the Company upon
delivery to Executive of reasonable advance notice. With respect to the
cooperation/participation described in the preceding sentences, the Company will
reimburse Executive for all reasonable and documented expenses incurred by
Executive in the course of such cooperation/participation. Furthermore,
Executive agrees to return to the Company all property of the Company, including
all hard and soft copies of records, documents, materials and files relating to
confidential, proprietary or sensitive company information in his possession or
control, as well as all other company-owned property in his possession or
control, at the time of the termination of his full-time employment, except to
the extent that the Company determines that retention of any of such property is
necessary, desirable or convenient in order to permit Executive to satisfy his
obligations under this Section 7 or under the Transition Agreement, after which
time Executive shall promptly return all such retained company property.

8.   PROPRIETARY INFORMATION AGREEMENT.

     The Executive has, before the Effective Date, executed and delivered to the
Company an Employee Proprietary Information and Inventions Agreement, dated
July 30, 2009 (the “Proprietary Information Agreement”).

9.   GENERAL.

     9.1. WAIVER. Neither party shall, by mere lapse of time, without giving
notice or taking other action hereunder, be deemed to have waived any breach by
the other party of any of the provisions of this Agreement. Further, the waiver
by either party of a particular breach of this Agreement by the other shall
neither be construed as, nor constitute, a continuing waiver of such breach or
of other breaches of the same or any other provision of this Agreement.
     9.2. SEVERABILITY. If for any reason a court of competent jurisdiction or
arbitrator finds any provision of this Agreement to be unenforceable, the
provision shall be deemed amended as necessary to conform to applicable laws or
regulations, or if it cannot be so amended without materially altering the
intention of the parties, the remainder of the Agreement shall continue in full
force and effect as if the offending provision were not contained herein.

11



--------------------------------------------------------------------------------



 



     9.3. NOTICES. All notices and other communications required or permitted to
be given under this Agreement shall be in writing and shall be considered
effective either (a) upon personal service, or (b) upon delivery by facsimile
and depositing such notice in the U.S. Mail, postage prepaid, return receipt
requested and, if addressed to the Company, in care of the CEO at the Company’s
principal corporate address, and, if addressed to Executive, at his most recent
address shown on the Company’s corporate records or at any other address that
Executive may specify in any appropriate notice to the Company, or (c) upon only
depositing such notice in the U.S. Mail as described in clause (b) of this
paragraph, or (d) upon delivery by email, if addressed to the Company to
generalcounsel@cadence.com and if addressed to Executive to such email address
as Executive may specify by notice to the Company.
     9.4. COUNTERPARTS. This Agreement may be executed by facsimile and in any
number of counterparts, each of which shall be deemed an original and all of
which taken together constitute one and the same instrument and in making proof
hereof it shall not be necessary to produce or account for more than one such
counterpart.
     9.5. ENTIRE AGREEMENT. The parties hereto acknowledge that each has read
this Agreement, understands it, and agrees to be bound by its terms. The parties
further agree that this Agreement, the exhibits to this Agreement, any existing
equity compensation award agreements between the parties, and the documents,
plans and policies referred to in this Agreement (which are hereby incorporated
herein by reference) constitute the complete and exclusive statement of the
agreement between the parties and supersedes all proposals (oral or written),
understandings, agreements, representations, conditions, covenants, and all
other communications between the parties relating to the subject matter hereof;
provided, however, that the Proprietary Information Agreement, and Executive’s
agreement, made prior to the Effective Date of this Agreement, to abide by the
Company’s policies, including but not limited to the Company’s Employee
Handbook, Sexual Harassment Policy, Code of Business Conduct and Clawback
Policy, as amended from time to time, remain in full force and effect and govern
Executive’s conduct from the date of execution of such agreements until the
Effective Date of this Agreement.
     9.6. GOVERNING LAW. This Agreement shall be governed by the laws of the
State of California, without regard to its conflict of laws principles.
     9.7. ASSIGNMENT AND SUCCESSORS. The Company shall have the right to assign
its rights and obligations under this Agreement to an entity that, directly or
indirectly, acquires all or substantially all of the assets of the Company. The
rights and obligations of the Company under this Agreement shall inure to the
benefit and shall be binding upon the successors and assigns of the Company.
Executive shall not have any right to assign his obligations under this
Agreement and shall only be entitled to assign his rights under this Agreement
upon his death, to his estate or designated beneficiary, or as otherwise agreed
to by the Company.
     9.8. AMENDMENTS. This Agreement, and the terms and conditions of the
matters addressed in this Agreement, may only be amended in writing executed
both by the Executive and the CEO of the Company.

12



--------------------------------------------------------------------------------



 



     9.9. TERMINATION AND SURVIVAL OF CERTAIN PROVISIONS. This Agreement shall
terminate upon the termination of Executive’s full-time employment for any
reason; provided, however, that the following provisions of this Agreement shall
survive its termination: Executive’s obligations under Section 7 hereof; the
Company’s obligations to provide compensation earned through the termination of
the employment relationship plus all reimbursements to which Executive is
entitled, under Sections 2 and 3 hereof; the Company’s obligations and
Executive’s obligations under Section 5 hereof; the Company’s obligations and
Executive’s obligations enumerated in the Transition Agreement, if applicable;
the Company’s obligation to indemnify Executive pursuant to Section 2.4 hereof
and the referenced Indemnity Agreement; the dispute resolution provisions of
Section 6 hereof; and, to the extent applicable, this Section 9.
     9.10. FORMER EMPLOYERS. Executive represents and warrants to the Company
that he is not subject to any employment, confidentiality or other agreement or
restriction that would prevent him from fully satisfying his duties under this
Agreement or that would be violated if he did so. Without the Company’s prior
written approval, Executive will not:

  (a)   disclose any proprietary information belonging to a former employer or
other entity without its written permission;     (b)   contact any former
employer’s customers or employees to solicit their business or employment on
behalf of the Company in violation of Executive’s existing obligations to his
former employer; or     (c)   distribute announcements about or otherwise
publicize Executive’s employment with the Company.

     Executive shall indemnify and hold the Company harmless from any
liabilities, including reasonable defense costs, it may incur because he is
alleged to have broken any of these promises or improperly revealed or used such
proprietary information or to have threatened to do so, or if a former employer
challenges Executive’s entering into this Agreement or rendering services
pursuant to it.
     9.11. DEPARTMENT OF HOMELAND SECURITY VERIFICATION REQUIREMENT. If
Executive has not already done so, he will timely file all documents required by
the Department of Homeland Security to verify his identity and his lawful
employment in the United States. Notwithstanding any other provision of this
Agreement, if Executive fails to meet any such requirements promptly after
receiving a written request from the Company to do so, his employment will
terminate immediately upon notice from the Company and he will not be entitled
to any compensation from the Company of any type.
     9.12. HEADINGS. The headings of the several sections and paragraphs of this
Agreement are inserted solely for the convenience of reference and are not a
part of and are not intended to govern, limit or aid in the construction of any
term or provision hereof.

13



--------------------------------------------------------------------------------



 



     9.13. TAXES AND OTHER WITHHOLDINGS. Notwithstanding any other provision of
this Agreement, the Company may withhold from amounts payable hereunder all
federal, state, local and foreign taxes and other amounts that are required to
be withheld by applicable laws or regulations, and the withholding of any amount
shall be treated as payment thereof for purposes of determining whether
Executive has been paid amounts to which he is entitled.
     9.14. TAX MATTERS. Notwithstanding anything in this Agreement or the
Transition Agreement to the contrary, to the extent that the Company in good
faith determines that any payment resulting from Executive’s termination of
employment provided for in this Agreement or the Transition Agreement
constitutes a “deferral of compensation” and that the Executive is a “specified
employee,” both within the meaning of Section 409A of the Code, no such amounts
shall be payable to Executive pursuant to this Agreement or the Transition
Agreement prior to the earliest of (a) Executive’s death following the
Termination Date (as such term is defined in the Transition Agreement) or
(b) the date that is six months following the date of Executive’s “separation
from service” with the Company (within the meaning of Section 409A of the Code).
In addition, with regard to any provision herein or in the Transition Agreement
that provides for reimbursement of costs and expenses or in-kind benefits,
except as permitted by Section 409A of the Code, (i) the right to reimbursement
or in-kind benefits shall not be subject to liquidation or exchange for another
benefit, (ii) the amount of expenses eligible for reimbursement or in-kind
benefits provided during any taxable year shall not affect the expenses eligible
for reimbursement, or in-kind benefits to be provided, in any other taxable
year, provided that the foregoing clause (ii) shall not be deemed to be violated
with regard to expenses reimbursed under any arrangement covered by Section
105(b) of the Code solely because such expenses are subject to a limit related
to the period the arrangement is in effect and (iii) such payments shall be made
on or before the last day of Executive’s taxable year following the taxable year
in which the expense occurred.
     IN WITNESS WHEREOF, the parties have executed this Agreement on this 3rd
day of August 2010.

              CADENCE DESIGN SYSTEMS, INC.   EXECUTIVE    
 
           
By:
  /s/ Lip-Bu Tan   /s/ John J. Bruggeman II    
 
 
 
Lip-Bu Tan  
 
John J. Bruggeman II    
 
  President and Chief Executive Officer        

14



--------------------------------------------------------------------------------



 



EXHIBIT A
INDEMNITY AGREEMENT

 



--------------------------------------------------------------------------------



 



INDEMNITY AGREEMENT
     This Indemnity Agreement (this “Agreement”), dated as of August 26, 2009,
is made by and between Cadence Design Systems, Inc., a Delaware corporation (the
“Company”), and John J. Bruggeman, Senior Vice President and Chief Marketing
Officer of the Company (the “Indemnitee”).
RECITALS
     A. The Company is aware that competent and experienced persons are
increasingly reluctant to serve as directors or officers of corporations unless
they are protected by comprehensive liability insurance and indemnification, due
to increased exposure to litigation costs and risks resulting from their service
to such corporations;
     B. Plaintiffs often seek damages in such large amounts and the costs of
litigation may be so substantial (whether or not the case is meritorious), that
the defense and/or settlement of such litigation is often beyond the personal
resources of officers and directors;
     C. The Company believes that its directors and officers and the directors
and officers of its subsidiaries should be able to serve as such, and in such
other capacities as the Company may request, as the case may be, free from undue
concern about the risk of large judgments and other expenses that may be
incurred as a result of the good faith performance of their duties to the
Company or its subsidiaries;
     D. The Company recognizes that the long period of time that may elapse
before the trial or other disposition of legal proceedings may extend beyond the
normal time for retirement for such director or officer, with the result that
the Indemnitee, after retirement or in the event of the Indemnitee’s death, the
Indemnitee’s spouse, heirs, executors or administrators, may be faced with
limited ability and undue hardship in maintaining an adequate defense, which may
discourage such director or officer from serving in that position;
     E. Based upon their experience as business managers, the Board of Directors
of the Company (the “Board”) has concluded that, to retain and attract talented
and experienced individuals to serve as directors and certain officers of the
Company and its subsidiaries and to encourage such individuals to take the
business risks necessary for the success of the Company and its subsidiaries, it
is necessary, and in the best interests of the Company and its stockholders, for
the Company to contractually indemnify such individuals, and to assume for
itself maximum liability for claims against such persons in connection with
their service;
     F. The Company desires and has requested the Indemnitee to serve or
continue to serve as a director and/or an officer of the Company and/or the
subsidiaries of

 



--------------------------------------------------------------------------------



 



the Company, free from undue concern for claims for damages arising out of or
related to such services to the Company and/or the subsidiaries of the Company;
and
     G. The Indemnitee is willing to serve, or to continue to serve, the Company
and/or the subsidiaries of the Company provided that the Indemnitee is furnished
the indemnity provided for herein.
AGREEMENT
     NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby
agree as follows:
     1. Definitions.
          (a) Change in Control. For purposes of this Agreement, a “change in
control” shall be deemed to have occurred if (i) any “person” (as such term is
used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as
amended), other than a trustee or other fiduciary holding securities under an
employee benefit plan of the Company or a corporation owned directly or
indirectly by the stockholders of the Company in substantially the same
proportions as their ownership of stock of the Company, is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under Securities Exchange Act of
1934, as amended), directly or indirectly, of securities of the Company
representing 20% or more of the total voting power represented by the Company’s
then outstanding voting securities; or (ii) during any period of two consecutive
years, individuals who at the beginning of such period constitute the Board and
any new director whose election by the Board or nomination for election by the
Company’s stockholders was approved by a vote of at least two-thirds (2/3) of
the directors then still in office who either were directors at the beginning of
the period or whose election or nomination for election was previously so
approved, cease for any reason to constitute a majority thereof; or (iii) the
stockholders of the Company approve a merger or consolidation of the Company
with any other corporation, other than a merger or consolidation that would
result in the voting securities of the Company outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity) at least 80% of the
total voting power represented by the voting securities of the Company or such
surviving entity outstanding immediately after such merger or consolidation; or
(iv) the stockholders of the Company approve a plan of complete liquidation of
the Company or an agreement for the sale or disposition by the Company (in one
transaction or a series of transactions) of all or substantially all of the
Company’s assets.
          (b) Covered Person. For purposes of this Agreement, a “covered person”
shall include the Indemnitee and any heir, executor, administrator or other
legal representative of the Indemnitee following the Indemnitee’s death or
incapacity.
          (c) Disinterested Directors. For purposes of this Agreement,
“disinterested directors” mean any director of the Company who is not or was not
a party

 



--------------------------------------------------------------------------------



 



to the proceeding in respect of which indemnification is being sought by a
covered person.
          (d) Expenses. For purposes of this Agreement, “expenses” include all
direct and indirect costs of any type or nature whatsoever (including, without
limitation, all attorneys’ fees and related disbursements and other
out-of-pocket costs) actually and reasonably incurred by a covered person in
connection with either the investigation, defense or appeal of a proceeding or
establishing or enforcing a right to indemnification or advancement under this
Agreement, Section 145 of the Delaware General Corporation Law or otherwise.
          (e) Independent Legal Counsel. For purposes of this Agreement,
“independent legal counsel” means a law firm or a member of a law firm that
neither is presently nor in the past five years has been retained to represent
(i) the Company or a covered person in any matter material to either such party,
or (ii) any other party to the proceeding giving rise to a claim for
indemnification or advancement hereunder. “Independent legal counsel” shall not
include any person who, under the applicable standards of professional conduct
then prevailing, would have a conflict of interest in representing either the
Company or the covered person in an action to determine such covered person’s
right to indemnification or advancement under this Agreement.
          (f) Proceeding. For purposes of this Agreement, “proceeding” means any
threatened, pending or completed action, suit or other proceeding, whether
civil, criminal, administrative, legislative, investigative or of any other type
whatsoever, and including any of the foregoing commenced by or on behalf of the
Company, derivatively or otherwise.
          (g) Subsidiary. For purposes of this Agreement, “subsidiary” means any
corporation of which more than 50% of the outstanding voting securities is owned
directly or indirectly by the Company, and one or more other subsidiaries, or by
one or more other subsidiaries.
     2. Agreement to Serve. The Indemnitee agrees to serve and/or continue to
serve the Company and/or its subsidiaries in the Indemnitee’s present capacity,
so long as the Indemnitee is duly appointed or elected or until such time as the
Indemnitee tenders a written resignation; provided, however, that nothing
contained in this Agreement is intended to create any right to continued
employment or other form of service for the Company or its subsidiaries by
Indemnitee.
     3. Maintenance of Liability Insurance.
          (a) The Company hereby covenants and agrees that, so long as the
Indemnitee shall continue to serve as an officer or director of the Company or
any of its subsidiaries, and thereafter so long as the Indemnitee shall be
subject to any possible proceeding by reason of such service, the Company,
subject to Section 3(b), shall use reasonable efforts to obtain and maintain in
full force and effect directors’ and officers’

 



--------------------------------------------------------------------------------



 



liability insurance (“D&O Insurance”) in reasonable amounts from established and
reputable insurers.
          (b) Notwithstanding the foregoing, the Company shall have no
obligation to obtain or maintain D&O Insurance if the Company determines in good
faith that such insurance is not reasonably available, the premium costs for
such insurance are disproportionate to the amount of coverage provided, the
coverage provided by such insurance is limited by exclusions so as to provide an
insufficient benefit, or the Indemnitee is covered by similar insurance
maintained by a subsidiary of the Company.
     4. Mandatory Indemnification.
          (a) Right to Indemnification. In the event a covered person was or is
made a party or is threatened to be made a party to or is involved in any
proceeding, by reason of the fact that the Indemnitee is or was a director,
officer, employee or agent of the Company (including any subsidiary or affiliate
thereof or any constituent corporation or any of the foregoing absorbed in any
merger) or is or was serving at the request of the Company (including such
subsidiary, affiliate or constituent corporation) as a director, officer,
employee or agent of another corporation, or of a partnership, joint venture,
trust or other entity, including service with respect to employee benefit plans,
such person shall be indemnified and held harmless by the Company to the fullest
extent permitted by applicable law and the Company’s Bylaws, against all
expenses, liability and loss (including, without limitation, attorneys’ fees,
judgments, fines, forfeitures, ERISA excise and other taxes and penalties, and
amounts paid or to be paid in settlement) actually and reasonably incurred or
suffered by such person in connection therewith. Such indemnification shall
continue after the Indemnitee has ceased to serve in such capacity and shall
inure to the benefit of the Indemnitee’s heirs, executors, administrators and
other legal representatives; provided, however, that except for a proceeding
pursuant to Section 7, the Company shall indemnify any such person in connection
with a proceeding (or part thereof) initiated by such person only if such
proceeding (or part thereof) was authorized by the Board.
          (b) Exception for Amounts Covered by Insurance. Notwithstanding the
foregoing, the Company shall not be obligated to indemnify a covered person for
expenses or liabilities of any type whatsoever (including, but not limited to,
attorneys’ fees, judgments, fines, forfeitures, ERISA excise and other taxes and
penalties, and amounts paid or to be paid in settlement) which have been paid
directly to such person or a third party on the covered person’s behalf by D&O
Insurance.
          (c) Partial Indemnification; Successful Defense. If a covered person
is entitled under any provision of this Agreement to indemnification by the
Company for some or a portion of any expenses or liabilities of any type
whatsoever (including, but not limited to, attorneys’ fees, judgments, fines,
forfeitures, ERISA excise and other taxes and penalties, and amounts paid or to
be paid in settlement) incurred by the covered person in the investigation,
defense, settlement or appeal of a proceeding, but not entitled, however, to
indemnification for the total amount thereof, the Company shall nevertheless
indemnify such person for such total amount, except as to the portion thereof to
which the

 



--------------------------------------------------------------------------------



 



covered person is not entitled by applicable law, the Company’s Bylaws or this
Agreement. Notwithstanding any other provision of this Agreement, to the extent
that a covered person has been successful, on the merits or otherwise, in whole
or in part, in the defense of a proceeding, or in the defense of any claim,
issue or matter therein, including, without limitation, the dismissal of any
action without prejudice, the covered person shall be indemnified against the
total amount of any expenses actually and reasonably incurred or suffered by
such person in connection therewith.
     5. Mandatory Advancement of Expenses. The Company shall pay all expenses
incurred by a covered person in advance of the final disposition of a proceeding
as they are incurred; provided, however, that if the Delaware General
Corporation Law then so requires, the payment of such expenses incurred in
advance of the final disposition of such proceeding shall be made only upon
delivery to the Company of an undertaking, by or on behalf of such covered
person, to repay all amounts so advanced if it should be determined ultimately,
after a final adjudication (including all appeals), that such person is not
entitled to the payment of such expenses by the Company.
     6. Notice and Procedures for Obtaining Indemnification and Advancement.
          (a) Promptly after receipt by a covered person of notice of the
commencement of or the threat of commencement of any proceeding, such person
shall, if such person believes that indemnification or advancement with respect
thereto may be sought from the Company under this Agreement, notify the Company
of the commencement or threat of commencement thereof; provided, however, that
the failure to notify the Company shall not relieve the Company of any liability
it may have to such covered person under this Agreement.
          (b) Upon written request by a covered person for indemnification
pursuant to Section 4(a), the entitlement of such covered person to
indemnification, to the extent not provided pursuant to the terms of this
Agreement, shall be determined and such indemnification shall be paid in full
within sixty (60) days after a written request for indemnification has been
received by the Company. Such request shall include documentation or information
which is necessary for such determination and which is reasonably available to
the covered person. Upon making a request for indemnification, a covered person
shall be presumed to be entitled to indemnification hereunder and the Company
shall have the burden of proving that the covered person is not entitled to be
indemnified. If the person or persons empowered to make such determination
pursuant to Section 6(c) fail to make the requested determination with respect
to indemnification within sixty (60) days after a written request for
indemnification has been received by the Company, a requisite determination of
entitlement to indemnification shall be deemed to have been made and the covered
person shall be absolutely entitled to such indemnification, absent actual and
material fraud in the request for indemnification.
          (c) The determination of entitlement to indemnification pursuant to
Section 6(b) shall be made by the following person or persons who shall be
empowered to make such determination: (i) the Board, by a majority vote of
disinterested directors, whether or not such majority constitutes a quorum;
(ii) a committee of disinterested

 



--------------------------------------------------------------------------------



 



directors designated by a majority vote of such directors, whether or not such
majority constitutes a quorum; (iii) if there are no disinterested directors, or
if the disinterested directors so direct, by independent legal counsel in a
written opinion to the Board, a copy of which shall be delivered to the covered
person; or (iv) the stockholders of the Company. If a change in control has
occurred and results in individuals who were directors prior to the
circumstances giving rise to the change in control ceasing for any reason to
constitute a majority of the Board, such determination shall be made by
independent legal counsel of a reputable national law firm in a written opinion,
and such independent counsel shall render its written opinion to the Company and
to the covered person. The Company agrees to pay the reasonable fees of such
independent legal counsel and to indemnify fully such independent legal counsel
against any and all expenses (including attorneys’ fees), claims, liabilities,
loss and damages arising out of or relating to this Agreement or the engagement
of such independent legal counsel pursuant hereto. The independent legal counsel
shall be selected by the Board and approved by the covered person; provided,
however, that if a change in control has occurred, such independent legal
counsel shall be selected by the covered person and approved by the Company
(such approval not to be unreasonably withheld or delayed).
          (d) Expenses incurred by a covered person in advance of the final
disposition of a proceeding shall be paid by the Company at the request of the
covered person, each such payment of expenses to be made within twenty (20) days
after a written request for such payment has been received by the Company. Such
request shall reasonably evidence the expenses incurred by the covered person
and, to the extent required pursuant to Section 5, shall include or be
accompanied by an undertaking by or on behalf of such covered person, to repay
all amounts so advanced if it should be determined ultimately, after a final
adjudication (including all appeals), that such person is not entitled to the
payment of such expenses by the Company.
          (e) Any expenses incurred by a covered person in connection with a
request for indemnification or advancement of expenses hereunder, under any
other agreement, any provision of the Company’s Bylaws or any D&O insurance,
shall be borne by the Company.
          (f) If, at the time of the receipt of a notice of the commencement of
a proceeding, the Company has D&O Insurance in effect, the Company shall give
prompt notice of the commencement of such proceeding to the insurers in
accordance with the procedures set forth in the respective policies. The Company
shall thereafter take all necessary or desirable action to cause such insurers
to pay, on behalf of the covered person, all amounts payable as a result of such
proceeding in accordance with the terms of such policies.
          (g) In the event the Company shall be obligated to advance the
expenses for any proceeding against the covered person, the Company, if
appropriate, shall be entitled to assume the defense of such proceeding, with
counsel approved by the covered person (such approval not to be unreasonably
withheld or delayed), upon the delivery to the covered person of written notice
of its election so to do. After delivery of such notice, approval of such
counsel by the covered person and the retention of such

 



--------------------------------------------------------------------------------



 



counsel by the Company, the Company shall not be liable to the covered person
under this Agreement for any fees of counsel subsequently incurred by the
covered person with respect to the same proceeding, provided that (i) the
covered person shall have the right to employ separate counsel in any such
proceeding at the covered person’s expense; and (ii) if (A) the employment of
counsel by the covered person has been previously authorized by the Company,
(B) the Company shall not, in fact, have employed counsel to assume the defense
of such proceeding, or (C) a conflict of interest exists requiring the covered
person to retain separate counsel, as reasonably determined by legal counsel for
the Company and the covered person, the fees and expenses of the covered
person’s counsel shall be at the expense of the Company. If the Company has
assumed the defense of a proceeding, the Company shall not be liable to
indemnify a covered person under this Agreement for any amounts paid in
settlement of any proceeding effected without the Company’s written consent;
provided, however, that if a change in control has occurred, the Company shall
be liable for indemnification for amounts paid in settlement if independent
legal counsel has approved the settlement. The Company shall not settle any
proceeding in any manner that would impose any penalty or limitation on, or
disclosure obligation with respect to, a covered person without the covered
person’s written consent. Neither the Company nor a covered person shall
unreasonably withhold or delay its consent to any proposed settlement.
     7. Right of Covered Person to Bring Suit. If (a) indemnification is not
paid in full by the Company within sixty (60) days after a written request for
indemnification has been received by the Company pursuant to Section 6(b); (b) a
determination is made pursuant to Section 6(c) that a covered person is not
entitled to indemnification; or (c) a written request for an advancement of
expenses is not paid in full by the Company within twenty (20) days after a
written request for such payment has been received by the Company pursuant to
Section 6(d), the covered person may at any time thereafter bring suit against
the Company to recover the unpaid amount of any claim for indemnification or
advancement. If successful in whole or in part in any such suit, or in a suit
brought by the Company to recover an advancement of expenses pursuant to the
terms of an undertaking, the covered person shall be entitled to be paid also
the expense of prosecuting or defending such suit. In any suit brought by a
covered person to enforce a right to indemnification hereunder (but not in a
suit brought by a covered person to enforce a right to an advancement of
expenses) it shall be a defense that indemnification is not permitted by
applicable law. Further, in any suit by the Company to recover an advancement of
expenses pursuant to the terms of an undertaking, the Company shall be entitled
to recover such expenses upon a final adjudication (including all appeals) that
indemnification is not permitted by applicable law. Neither the failure of the
Company (including the Board, a committee thereof, independent legal counsel or
its stockholders) to have made a determination prior to the commencement of such
suit that indemnification of the covered person is proper in the circumstances
because the Indemnitee has met the applicable standard of conduct set forth in
the Delaware General Corporation Law, nor an actual determination by the Company
(including the Board, a committee thereof, independent legal counsel or its
stockholders) that the Indemnitee has not met the applicable standard of
conduct, shall create a presumption that the covered person is not entitled to
indemnification or, in the case of such a suit brought by a covered person, be a
defense to such suit. If a determination is made or deemed to have

 



--------------------------------------------------------------------------------



 



been made pursuant to the terms of Section 6 that a covered person is entitled
to indemnification, the Company shall be bound by such determination and shall
be precluded from asserting that such determination has not been made or that
the procedure by which such determination was made is not valid, binding and
enforceable. In any suit brought by a covered person to enforce a right to
indemnification or to an advancement of expenses hereunder, or by the Company to
recover an advancement of expenses pursuant to the terms of an undertaking, the
burden of proving that the covered person is not entitled to be indemnified, or
to such advancement of expenses, shall be on the Company.
     8. Limitation of Actions and Release of Claims. No proceeding shall be
brought and no cause of action shall be asserted by or on behalf of the Company
or any of its subsidiaries against the Indemnitee, the Indemnitee’s spouse,
heirs, estate, executors or administrators after the expiration of one year from
the act or omission of the Indemnitee upon which such proceeding is based;
however, in a case where the Indemnitee fraudulently conceals the facts
underlying such cause of action, no proceeding shall be brought and no cause of
action shall be asserted after the expiration of one year from the earlier of
(a) the date the Company or any subsidiary of the Company discovers such facts,
or (b) the date the Company or any subsidiary of the Company could have
discovered such facts by the exercise of reasonable diligence. Any claim or
cause of action of the Company or any subsidiary of the Company, including
claims predicated upon the negligent act or omission of the Indemnitee, shall be
extinguished and deemed released unless asserted by filing of a legal action
within such period. This Section 8 shall not apply to any cause of action which
has accrued on the date hereof and of which the Indemnitee is aware on the date
hereof, but as to which the Company or any of its subsidiaries has no actual
knowledge apart from the Indemnitee’s knowledge.
     9. Non-exclusivity. The provisions for indemnification and advancement of
expenses set forth in this Agreement shall not be deemed exclusive of any other
rights which the Indemnitee or any covered person may have under any provision
of law, the Company’s Certificate of Incorporation or Bylaws, the vote of the
Company’s disinterested directors or stockholders, other agreements, or
otherwise, both as to acts or omissions in the Indemnitee’s official capacity
and to acts or omissions in another capacity while occupying the Indemnitee’s
position as an officer, director or employee of the Company and/or its
subsidiaries, and the Indemnitee’s right hereunder shall continue after the
Indemnitee has ceased to serve the Company or any of its subsidiaries and shall
inure to the benefit of any heir, executor, administrator or other legal
representative of the Indemnitee. Notwithstanding the foregoing, this Agreement
shall supersede and replace any prior indemnification agreements entered into
between the Company and the Indemnitee, and any such prior agreements shall be
terminated upon execution of this Agreement.
     10. Interpretation of Agreement. It is understood that the parties hereto
intend this Agreement to be interpreted and enforced so as to provide
indemnification and advancement to the Indemnitee to the fullest extent now or
hereafter permitted by law.

 



--------------------------------------------------------------------------------



 



     11. Severability. If any provision or provisions of this Agreement shall be
held to be invalid, illegal or unenforceable for any reason whatsoever, (a) the
validity, legality and enforceability of the remaining provisions of the
Agreement (including, without limitation, all portions of any paragraphs of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable, that are not themselves invalid, illegal or unenforceable) shall
not in any way be affected or impaired thereby, and (b) to the fullest extent
possible, the provisions of this Agreement (including, without limitation, all
portions of any paragraphs of this Agreement containing any such provision held
to be invalid, illegal or unenforceable, that are not themselves invalid,
illegal or unenforceable) shall be construed so as to give effect to Section 10
hereof.
     12. Modification and Waiver. No supplement, modification or amendment of
this Agreement shall be binding unless executed in writing by both of the
parties hereto. No waiver of any of the provisions of this Agreement shall be
deemed or shall constitute a waiver of any other provision hereof (whether or
not similar), nor shall such waiver constitute a continuing waiver.
     13. Successors and Assigns. The terms of this Agreement shall bind, and
shall inure to the benefit of, the successors and assigns of the parties hereto.
     14. Notice. All notices, requests, demands and other communications under
this Agreement shall be in writing and shall be deemed duly given (a) upon
receipt, if delivered by hand, or (b) on the third business day after the
mailing date, if mailed by certified or registered mail with postage prepaid.
Addresses for notice to either party are as shown on the signature page of this
Agreement, or as subsequently modified by written notice.
     15. Governing Law. This Agreement shall be governed exclusively by and
construed according to the laws of the State of Delaware, as applied to
contracts between Delaware residents entered into and to be performed entirely
within Delaware.
     16. Consent to Jurisdiction. The Company and the Indemnitee each hereby
irrevocably consent to the jurisdiction of the courts of the State of Delaware
for all purposes in connection with any action or proceeding which arises out of
or relates to this Agreement.
[Remainder of Page Left Intentionally Blank]

 



--------------------------------------------------------------------------------



 



     The parties hereto have entered into this Indemnity Agreement effective as
of the date first above written.

            CADENCE DESIGN SYSTEMS, INC.
      By:   /s/ James J. Cowie         Name:   James J. Cowie        Title:  
Sr. Vice President, General Counsel        Address: 2655 Seely Avenue, Building
5
San Jose, California 95134
Attention: Office of the General Counsel     INDEMNITEE
      By:   /s/ John J. Bruggeman         Name:   John J. Bruggeman       
Title:   Senior Vice President and Chief Marketing Officer       



 



--------------------------------------------------------------------------------



 



EXHIBIT B
EXECUTIVE TRANSITION AND RELEASE AGREEMENT

 



--------------------------------------------------------------------------------



 



EXECUTIVE TRANSITION AND RELEASE AGREEMENT
     This Executive Transition and Release Agreement (this “Agreement”) is
entered into between John J. Bruggeman II (“Executive”) and Cadence Design
Systems, Inc. (“Cadence” or the “Company”).
     1. TRANSITION COMMENCEMENT DATE. As of <<Transition Commencement Date>>
(the “Transition Commencement Date”), Executive will no longer hold the position
of Senior Vice President and Chief Marketing Officer and will be relieved of all
of Executive’s authority and responsibilities in that position. Executive will
be paid (a) any earned but unpaid base salary for his services as an officer of
the Company prior to the Transition Commencement Date and any outstanding
expense reimbursements submitted and approved pursuant to Section 3.1 of
Executive’s Employment Agreement with the Company dated as of [August
                    , 2010] (the “Employment Agreement”); and (b) other unpaid
vested amounts or benefits under the compensation, incentive and benefit plans
of the Company in which Executive participates, in each case under this clause
(b) as of the Transition Commencement Date. The payment of the foregoing amounts
shall be made to Executive by no later than the next regular payroll date
following the Transition Commencement Date. As of the first day of the month
following the Transition Commencement Date, Executive will no longer participate
in Cadence’s medical, dental, and vision insurance plans (unless Executive
elects to continue coverage pursuant to COBRA), and will not be eligible for a
bonus for any services rendered after that date.
     2. TRANSITION PERIOD. The period from the Transition Commencement Date to
the date when Executive’s employment with Cadence under this Agreement
terminates (the “Termination Date”) is called the “Transition Period” in this
Agreement. Executive’s Termination Date will be the earliest to occur of:
          a. the date on which Executive resigns from all employment with
Cadence;
          b. the date on which Cadence terminates Executive’s employment due to
a material breach by Executive of Executive’s duties or obligations under this
Agreement after written notice delivered to Executive identifying such breach
and his failure to cure such breach, if curable, within thirty (30) days
following delivery of such notice; and
          c. one year from the Transition Commencement Date.
     3. DUTIES AND OBLIGATIONS DURING THE TRANSITION PERIOD AND AFTERWARDS.
          a. During the Transition Period, Executive will assume the position
of<<New Position Title>>. In this position, Executive will render those services
requested by Cadence’s <<Management Representative>> on an as-needed basis at
mutually-convenient times. Executive’s time rendering those services shall not
exceed twenty (20) hours per month. Except as otherwise provided in paragraph
3(b) of this Agreement, Executive’s obligations hereunder will not preclude
Executive from accepting and holding full-time employment elsewhere. Neither
party expects that Executive will resume employment with Cadence in the future
at a

1



--------------------------------------------------------------------------------



 



level that exceeds the level set forth in this Section 3(a) and it is the
parties’ intent that Executive will have experienced a “separation from service”
as defined in Section 409A of the Code as of the Transition Commencement Date.
          b. As a Cadence <<New position>>, as well as in other positions
Executive may have held with Cadence, Executive has obtained extensive and
valuable knowledge and information concerning Cadence’s business (including
confidential information relating to Cadence and its operations, intellectual
property, assets, contracts, customers, personnel, plans, marketing plans,
research and development plans and prospects). Executive acknowledges and agrees
that it would be virtually impossible for Executive to work as an employee,
consultant or advisor in any business in which Cadence engages on the Transition
Commencement Date, including the electronic design automation (“EDA”) industry,
without inevitably disclosing confidential and proprietary information belonging
to Cadence. Accordingly, during the Transition Period, Executive will not,
directly or indirectly, provide services, whether as an employee, consultant,
independent contractor, agent, sole proprietor, partner, joint venturer,
corporate officer or director, on behalf of any corporation, limited liability
company, partnership, or other entity or person or successor thereto that (i) is
engaged in any business in which Cadence or any of its affiliates is engaged on
the Transition Commencement Date or has been engaged at any time during the
12-month period immediately preceding the Transition Commencement Date, whether
in the EDA industry or otherwise, anywhere in the world (a “Cadence Business”),
or (ii) produces, markets, distributes or sells any products, directly or
indirectly through intermediaries, that are competitive with Cadence or any of
its affiliates. As used in this paragraph, the term “EDA industry” means the
research, design or development of electronic design automation software,
electronic design verification, emulation hardware and related products, such
products containing hardware, software and both hardware and/or software
products, designs or solutions for, and all intellectual property embodied in
the foregoing, or in commercial electronic design and/or maintenance services,
such services including all intellectual property embodied in the foregoing. If,
during the Transition Period, Executive receives an offer of employment or
consulting from any person or entity that engages in whole or in part in a
Cadence Business, then Executive must first obtain written approval from
Cadence’s CEO before accepting said offer.
          c. During the Transition Period, Executive will be prohibited, to the
fullest extent allowed by applicable law, and except with the written advance
approval of Cadence’s CEO (or his successor(s)), from voluntarily or
involuntarily, for any reason whatsoever, directly or indirectly, individually
or on behalf of persons or entities not now parties to this Agreement: (i)
encouraging, inducing, attempting to induce, recruiting, attempting to recruit,
soliciting or attempting to solicit or participating in any way in hiring or
retaining for employment, contractor or consulting opportunities anyone who is
employed at that time, or was employed during the previous one year, by Cadence
or any Cadence affiliate; (ii) interfering or attempting to interfere with the
relationship or prospective relationship of Cadence or any Cadence affiliate
with any former, present or future client, customer, joint venture partner, or
financial backer of Cadence or any Cadence affiliate; or (iii) soliciting,
diverting or accepting business, in any line or area of business engaged in by
Cadence or any Cadence affiliate, from any former or present client, customer or
joint venture partner of Cadence or any Cadence affiliate (other than on behalf
of Cadence), except that Executive may solicit or accept business, in a line of
business engaged in by Cadence or a Cadence affiliate, from a former or present
client, if and only if Executive had

2



--------------------------------------------------------------------------------



 



previously provided consulting services in such line of business, to such
client, prior to ever being employed by Cadence, but in no event may Executive
violate paragraph 3(b) hereof. The restrictions contained in subparagraph (i) of
this paragraph 3(c) shall also be in effect for a period of one year following
the Termination Date. This paragraph 3(c) does not alter any of the obligations
the Executive may have under the Employee Proprietary Information and Inventions
Agreement, dated July 30, 2009.
          d. Executive will fully cooperate with Cadence in all matters relating
to his employment, including the winding up of work performed in Executive’s
prior position and the orderly transition of such work to other Cadence
employees.
          e. Executive will not make any statement, written or oral, that
disparages Cadence or any of its affiliates, or any of Cadence’s or its
affiliates’ products, services, policies, business practices, employees,
executives, officers, or directors, past, present or future. Similarly, Cadence
agrees to instruct its executive officers and members of the Company’s Board of
Directors not to make any statement, written or oral, that disparages Executive.
The restrictions described in this paragraph shall not apply to any truthful
statements made in response to a subpoena or other compulsory legal process.
          f. Notwithstanding paragraph 10 hereof, the parties agree that damages
would be an inadequate remedy for Cadence in the event of a breach or threatened
breach by Executive of paragraph 3(b) or 3(c), or for Cadence or Executive in
the event of a breach or threatened breach of paragraph 3(e). In the event of
any such breach or threatened breach, the non-breaching party may, either with
or without pursuing any potential damage remedies, obtain from a court of
competent jurisdiction, and enforce, an injunction prohibiting the other party
from violating this Agreement and requiring the other party to comply with the
terms of this Agreement.
     4. TRANSITION COMPENSATION AND BENEFITS. In consideration of Executive’s
execution of the release of claims in this Agreement and as compensation for
Executive’s services during the Transition Period, Cadence will provide the
following payments and benefits to Executive (to which Executive would not
otherwise be entitled), after Executive has returned to the Company all hard and
soft copies of records, documents, materials and files in his possession or
control, which contain or relate to confidential, proprietary or sensitive
information obtained by Executive in conjunction with his employment with the
Company, as well as all other Company-owned property, except to the extent
retained pursuant to Section 7 of the Employment Agreement:
          a. all of the unvested equity compensation awards (including stock
options, restricted stock and restricted stock units) that are not
performance-based within the meaning of Section 162(m) of the Internal Revenue
Code of 1986, as amended (the “Code”), that are outstanding and held by
Executive on the Transition Commencement Date and that would have vested over
the twelve (12) months following the Transition Commencement Date had Executive
continued to serve as an executive of the Company pursuant to his Employment
Agreement, shall immediately vest and become exercisable in full on the
Effective Date of this Agreement, and there shall be no further vesting of those
equity compensation awards during or after the Transition Period,
notwithstanding any provision in any equity compensation award to the contrary,
except as otherwise provided by paragraph 7 hereof. Provided Executive continues
in

3



--------------------------------------------------------------------------------



 



employment under this Agreement through the end of the applicable performance
period, unvested equity compensation awards that are performance-based within
the meaning of Section 162(m) of the Code and that are outstanding and held by
Executive on the Transition Commencement Date shall continue to vest though the
end of the applicable performance period provided any such performance period
ends within twelve (12) months following the Transition Commencement Date, but
only to the extent justified by the satisfaction of the performance goals
prescribed for such equity awards. Upon the conclusion of the performance
period, such awards shall immediately vest to the extent they would have vested
over the twelve (12) months following the Transition Commencement Date had
Executive continued to serve as an executive of the Company pursuant to his
Employment Agreement, and there shall be no further vesting of such awards
during or after the Transition Period except as otherwise provided by paragraph
7 hereof. Any acceleration pursuant to this paragraph 4(a) will have no effect
on any other provisions of the stock awards;
          b. Executive’s employment pursuant to this Agreement shall be
considered a continuation of employee status and continuous service for all
purposes under any equity compensation awards previously granted to Executive by
the Company and outstanding on the Transition Commencement Date; and
          c. if Executive elects to continue coverage under Cadence’s medical,
dental, and vision insurance plans pursuant to COBRA following the Transition
Commencement Date, Cadence will pay Executive’s COBRA premiums during the
Transition Period.
Except as so provided or as otherwise set forth in paragraphs 5 and 7 hereof,
Executive will receive no other compensation or benefits from Cadence in
consideration of Executive’s services during the Transition Period.
     5. FIRST TERMINATION PAYMENT AND BENEFITS. Provided that Executive does not
resign from employment with Cadence under this Agreement and Cadence does not
terminate Executive’s employment with Cadence pursuant to paragraph 2(b) due to
a material breach by Executive of Executive’s duties under this Agreement, and
in consideration for, and subject to, Executive’s execution and acceptance of
and adherence to this Agreement and Executive’s further execution and delivery
of a Release of Claims in the form of Attachment 1 hereto on a date that is at
least six months after the Transition Commencement Date, and as compensation for
Executive’s services during the Transition Period, Cadence will provide to
Executive the following termination payment, to which Executive would not
otherwise be entitled, in each case, so long as the revocation period of the
Release of Claims (as defined in that document) has expired prior to the date of
payment:
          a. a lump-sum payment of $___ [amount equal to 100% of Executive’s
annual Base Salary at the highest rate in effect during Executive’s employment
with the Company], less applicable tax deductions and withholdings, payable on
the thirtieth (30th) day following the date that is six months after the
Transition Commencement Date; and
          b. for a period of six months, a monthly salary of $4,000 less
applicable tax withholdings and deductions, payable in accordance with Cadence’s
regular payroll schedule, commencing on the first pay date that is more than
thirty (30) days following the date that is six months after the Transition
Commencement Date.

4



--------------------------------------------------------------------------------



 



     6. SECOND TERMINATION PAYMENT AND BENEFITS; REFUND OF PAYMENTS.
          a. Provided that Executive does not resign from employment with
Cadence under this Agreement and Cadence does not terminate Executive’s
employment with Cadence pursuant to paragraph 2(b) due to a material breach by
Executive of Executive’s duties under this Agreement, on the thirtieth (30th)
day following the Termination Date, and in consideration for, and subject to,
Executive’s execution and acceptance of and adherence to this Agreement and
Executive’s further execution of a Release of Claims in the form of Attachment 2
to this Agreement, Cadence will provide to Executive the following termination
payment, to which Executive would not otherwise be entitled, so long as the
revocation period of the Release of Claims (as defined in that document) has
expired prior to the date of payment:
               i. a lump-sum payment of $                     [amount equal to
75% of Executive’s annual Base Salary at the highest rate in effect during
Executive’s employment with the Company], less applicable tax deductions and
withholdings.
          b. If the Company should terminate Executive’s employment with the
Company due to a breach by Executive of Executive’s duties or obligations under
this Agreement, Executive shall promptly refund to the Company any and all
amounts theretofore paid to Executive pursuant to paragraph 5(a), with interest
on any such amount of eight percent per annum, compounded monthly.
          c. Notwithstanding anything in this Agreement to the contrary, to the
extent that the Company in good faith determines that any payment resulting from
Executive’s termination of employment provided for in this Agreement constitutes
a “deferral of compensation” and that Executive is a “specified employee”, both
within the meaning of Section 409A of the Code, no such amounts shall be payable
to Executive pursuant to the Agreement prior to the earlier of (1) Executive’s
death following the Transition Commencement Date or (2) the date that is six
months following the date of Executive’s “separation from service” with the
Company (within the meaning of Section 409A of the Code).
     7. CHANGE IN CONTROL. If this Agreement is executed by Executive in
connection with his termination without Cause (as defined in the Employment
Agreement) or Constructive Termination (as defined in the Employment Agreement)
occurring within thirteen (13) months following a Change in Control (as defined
in the Employment Agreement) or if a Change in Control occurs within three
(3) months following his termination without Cause or Constructive Termination,
in which case the Company shall promptly notify Executive of the occurrence of
such Change in Control, then:
          a. Section 4.5(a)(3) of the Employment Agreement shall apply in lieu
of paragraph 4(a) of this Agreement; and
          b. Sections 4.5(a)(1) and 4.5(a)(2)of the Employment Agreement shall
apply addition to paragraphs 5(a) and 6(a) of this Agreement.
For the avoidance of doubt, if this Agreement has already been executed by
Executive and Cadence and within three (3) months following the Transition
Commencement Date a Change in

5



--------------------------------------------------------------------------------



 



Control occurs (a “Post-Termination Timely Change in Control”), then paragraphs
7(a) and 7(b) of this Agreement shall take effect immediately upon the
effectiveness of the Post-Termination Timely Change in Control.
     8. GENERAL RELEASE OF CLAIMS.
          a. Executive hereby irrevocably, fully and finally releases Cadence,
its parent, subsidiaries, affiliates, directors, officers, agents and employees
(“Releasees”) from all causes of action, claims, suits, demands or other
obligations or liabilities, whether known or unknown, suspected or unsuspected,
that Executive ever had or now has as of the time that Executive signs this
Agreement which relate to his hiring, his employment with the Company, the
termination of his employment with the Company and claims asserted in
shareholder derivative actions or shareholder class actions against the Company
and its officers and Board of Directors, to the extent those derivative or class
actions relate to the period during which Executive was employed by the Company.
The claims released include, but are not limited to, any claims arising from or
related to Executive’s employment with Cadence, such as claims arising under (as
amended) Title VII of the Civil Rights Act of 1964, the Civil Rights Act of
1991, the Age Discrimination in Employment Act of 1974, the Americans with
Disabilities Act, the Equal Pay Act, the Fair Labor Standards Act, the
California Fair Employment and Housing Act, the California Labor Code, the
Employee Retirement Income Security Act of 1974 (except for any vested right
Executive has to benefits under an ERISA plan), the state and federal Worker
Adjustment and Retraining Notification Act, and the California Business and
Professions Code; any other local, state, federal, or foreign law governing
employment; and the common law of contract and tort. In no event, however, shall
any claims, causes of action, suits, demands or other obligations or liabilities
be released pursuant to the foregoing if and to the extent they relate to:
               i. any amounts or benefits to which Executive is or becomes
entitled pursuant to the provisions of this Agreement or pursuant to the
provisions designated in Section 9.9 of the Employment Agreement to survive the
termination of Executive’s full-time employment;
               ii. claims for workers’ compensation benefits under any of the
Company’s workers’ compensation insurance policies or funds;
               iii. claims related to Executive’s COBRA rights;
               iv. any rights that Executive has or may have to be indemnified
by Cadence pursuant to any contract, statute, or common law principle; and
               v. any other rights or claims that Executive has or may have that
cannot, as a matter of law, be waived.
          b. Executive represents and warrants that he has not filed any claim,
charge or complaint against any of the Releasees based upon any of the matters
released above.
          c. Executive acknowledges that the payments provided in this Agreement
constitute adequate consideration for the release set forth in this paragraph 8.

6



--------------------------------------------------------------------------------



 



          d. Executive intends that this release of claims cover all claims
described above, whether or not known to Executive. Executive further recognizes
the risk that, subsequent to the execution of this Agreement, Executive may
incur loss, damage or injury which Executive attributes to the claims
encompassed by this release. Executive expressly assumes this risk by signing
this Agreement and voluntarily and specifically waives any rights conferred by
California Civil Code section 1542 which provides as follows:
A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.
          e. Executive represents and warrants that there has been no assignment
or other transfer of any interest in any claim by Executive that is covered by
this release.
     9. REVIEW OF AGREEMENT; REVOCATION OF ACCEPTANCE. Executive has been given
at least 21 days in which to review and consider this Agreement, although
Executive is free to accept this Agreement anytime within that 21-day period.
Executive is advised to consult with an attorney about the Agreement. If
Executive accepts this Agreement, Executive will have an additional 7 days from
the date that Executive signs this Agreement to revoke that acceptance, which
Executive may effect by means of a written notice sent to the CEO. If this 7-day
period expires without a timely revocation, this Agreement will become final and
effective on the eighth day following the date of Executive’s signature, which
eighth day will be the “Effective Date” of this Agreement.
     10. ARBITRATION. Subject to paragraph 3(f) hereof, all claims, disputes,
questions, or controversies arising out of or relating to this Agreement,
including without limitation the construction or application of any of the
terms, provisions, or conditions of this Agreement, will be resolved exclusively
in final and binding arbitration in accordance with the Arbitration Rules and
Procedures, or successor rules then in effect, of Judicial Arbitration &
Mediation Services, Inc. (“JAMS”). The arbitration will be held in the San Jose,
California, metropolitan area, and will be conducted and administered by JAMS
or, in the event JAMS does not then conduct arbitration proceedings, a similarly
reputable arbitration administrator. Executive and Cadence will select a
mutually acceptable, neutral arbitrator from among the JAMS panel of
arbitrators. Except as provided by this Agreement, the Federal Arbitration Act
will govern the administration of the arbitration proceedings. The arbitrator
will apply the substantive law (and the law of remedies, if applicable) of the
State of California, or federal law, if California law is preempted, and the
arbitrator is without jurisdiction to apply any different substantive law.
Executive and Cadence will each be allowed to engage in adequate discovery, the
scope of which will be determined by the arbitrator consistent with the nature
of the claim[s] in dispute. The arbitrator will have the authority to entertain
a motion to dismiss and/or a motion for summary judgment by any party and will
apply the standards governing such motions under the Federal Rules of Civil
Procedure. The arbitrator will render a written award and supporting opinion
that will set forth the arbitrator’s findings of fact and conclusions of law.
Judgment upon the award may be entered in any court of competent jurisdiction.
Cadence will pay the arbitrator’s fees, as well as all administrative fees,
associated with the arbitration. Each party will be responsible for paying its
own attorneys’ fees and costs (including expert witness fees and costs, if any).
However, in the event a party prevails at arbitration on a statutory claim that

7



--------------------------------------------------------------------------------



 



entitles the prevailing party to reasonable attorneys’ fees as part of the
costs, then the arbitrator may award those fees to the prevailing party in
accordance with that statute.
     11. NO ADMISSION OF LIABILITY. Nothing in this Agreement will constitute or
be construed in any way as an admission of any liability or wrongdoing
whatsoever by Cadence or Executive.
     12. INTEGRATED AGREEMENT. This Agreement is intended by the parties to be a
complete and final expression of their rights and duties respecting the subject
matter of this Agreement. Except as expressly provided herein, nothing in this
Agreement is intended to negate Executive’s agreement to abide by Cadence’s
policies while serving as a Cadence employee, including but not limited to
Cadence’s Employee Handbook, Sexual Harassment Policy and Code of Business
Conduct, or Executive’s continuing obligations under Executive’s Employee
Proprietary Information and Inventions Agreement, or any other agreement
governing the disclosure and/or use of proprietary information, which Executive
signed while working with Cadence or its predecessors; nor to waive any of
Executive’s obligations under state and federal trade secret laws.
     13. FULL SATISFACTION OF COMPENSATION OBLIGATIONS; ADEQUATE CONSIDERATION.
Executive agrees that the payments and benefits provided herein satisfy in full
all obligations of Cadence to Executive arising out of or in connection with
Executive’s employment through the Termination Date, including, without
limitation, all compensation, salary, bonuses, reimbursement of expenses, and
benefits.
     14. TAXES AND OTHER WITHHOLDINGS. Notwithstanding any other provision of
this Agreement, the Company may withhold from amounts payable hereunder all
federal, state, local and foreign taxes and other amounts that are required to
be withheld by applicable laws or regulations, and the withholding of any amount
shall be treated as payment thereof for purposes of determining whether
Executive has been paid amounts to which he is entitled.
     15. WAIVER. Neither party shall, by mere lapse of time, without giving
notice or taking other action hereunder, be deemed to have waived any breach by
the other party of any of the provisions of this Agreement. Further, the waiver
by either party of a particular breach of this Agreement by the other shall
neither be construed as, nor constitute, a continuing waiver of such breach or
of other breaches of the same or any other provision of this Agreement.
     16. MODIFICATION. This Agreement may not be modified unless such
modification is embodied in writing, signed by the party against whom the
modification is to be enforced. Notwithstanding anything herein or in the
Employment Agreement to the contrary, the Company may, in its sole discretion,
amend this Agreement (which amendment shall be effective upon its adoption or at
such other time designated by the Company) at any time prior to a Change in
Control as may be necessary to avoid the imposition of the additional tax under
Section 409A(a)(1)(B) of the Code; provided, however, that any such amendment
shall not materially reduce the benefits provided to Executive pursuant to this
Agreement without the Executive’s consent.

8



--------------------------------------------------------------------------------



 



     17. ASSIGNMENT AND SUCCESSORS. Cadence shall have the right to assign its
rights and obligations under this Agreement to an entity that, directly or
indirectly, acquires all or substantially all of the assets of Cadence. The
rights and obligations of Cadence under this Agreement shall inure to the
benefit and shall be binding upon the successors and assigns of Cadence.
Executive shall not have any right to assign his obligations under this
Agreement and shall only be entitled to assign his rights under this Agreement
upon his death, solely to the extent permitted by this Agreement, or as
otherwise agreed to in writing by Cadence.
     18. SEVERABILITY. In the event that any part of this Agreement is found to
be void or unenforceable, all other provisions of the Agreement will remain in
full force and effect.
     19. GOVERNING LAW. This Agreement will be governed and enforced in
accordance with the laws of the State of California, without regard to its
conflict of laws principles.
EXECUTION OF AGREEMENT
     The parties execute this Agreement to evidence their acceptance of it.

                 
Dated:
      Dated:        
 
 
 
     
 
    JOHN J. BRUGGEMAN II   CADENCE DESIGN SYSTEMS, INC.    
 
               
 
      By:

                 

9



--------------------------------------------------------------------------------



 



ATTACHMENT 1
RELEASE OF CLAIMS
          1. For valuable consideration, I irrevocably, fully and finally
release Cadence, its parent, subsidiaries, affiliates, directors, officers,
agents and employees (“Releasees”) from all causes of action, claims, suits,
demands or other obligations or liabilities, whether known or unknown, suspected
or unsuspected, that I ever had or now have as of the time that I sign this
Agreement which relate to my hiring or employment with the Company, the
termination of my employment with the Company and claims asserted in shareholder
derivative actions or shareholder class actions against the Company and its
officers and Board of Directors, to the extent those derivative or class actions
relate to the period during my employment with the Company. The claims released
include, but are not limited to, any claims arising from or related to my
employment with Cadence, such as claims arising under (as amended) Title VII of
the Civil Rights Act of 1964, the Civil Rights Act of 1991, the Age
Discrimination in Employment Act of 1974, the Americans with Disabilities Act,
the Equal Pay Act, the Fair Labor Standards Act, the California Fair Employment
and Housing Act, the California Labor Code, the Employee Retirement Income and
Security Act of 1974 (except for any vested right I have to benefits under an
ERISA plan), the state and federal Worker Adjustment and Retraining Notification
Act, and the California Business and Professions Code; any other local, state,
federal, or foreign law governing employment; and the common law of contract and
tort. In no event, however, shall any claims, causes of action, suits, demands
or other obligations or liabilities be released pursuant to the foregoing if and
to the extent they relate to:
               i. any amounts or benefits which I am or become entitled to
receive pursuant to the provisions of my Executive Transition and Release
Agreement with Cadence or pursuant to the provisions designated in Section 9.9
of my Employment Agreement with Cadence to survive the termination of my
full-time employment;
               ii. claims for workers’ compensation benefits under any of the
Company’s workers’ compensation insurance policies or funds;
               iii. claims related to my COBRA rights;
               iv. any rights that I have or may have to be indemnified by
Cadence pursuant to any contract, statute, or common law principle; and
               v. any other rights or claims that I have or may have that
cannot, as a matter of law, be waived.
     2. I intend that this Release cover all claims described above, whether or
not known to me. I further recognize the risk that, subsequent to the execution
of this Release, I may incur loss, damage or injury which I attribute to the
claims encompassed by this Release. I expressly assume this risk by signing this
Release and voluntarily and specifically waive any rights conferred by
California Civil Code section 1542 which provides as follows:
A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if

1



--------------------------------------------------------------------------------



 



known by him or her must have materially affected his or her settlement with the
debtor.
     3. I represent and warrant that there has been no assignment or other
transfer of any interest in any claim by me that is covered by this Release.
     4. I acknowledge that Cadence has given me 21 days in which to consider
this Release and advised me to consult an attorney about it. I further
acknowledge that once I execute this Release, I will have an additional 7 days
in which to revoke my acceptance of this Release by means of a written notice of
revocation given to the General Counsel and the executive overseeing Human
Resources. This Release will not be final and effective until the expiration of
this revocation period.

             
Dated:
           
 
 
 
 
 
Print Name    
 
           
 
           
 
      Sign Name    

2



--------------------------------------------------------------------------------



 



ATTACHMENT 2
RELEASE OF CLAIMS
          1. For valuable consideration, I irrevocably, fully and finally
release Cadence, its parent, subsidiaries, affiliates, directors, officers,
agents and employees (“Releasees”) from all causes of action, claims, suits,
demands or other obligations or liabilities, whether known or unknown, suspected
or unsuspected, that I ever had or now have as of the time that I sign this
Agreement which relate to my hiring or employment with the Company, the
termination of my employment with the Company and claims asserted in shareholder
derivative actions or shareholder class actions against the Company and its
officers and Board of Directors, to the extent those derivative or class actions
relate to the period during my employment with the Company. The claims released
include, but are not limited to, any claims arising from or related to my
employment with Cadence, such as claims arising under (as amended) Title VII of
the Civil Rights Act of 1964, the Civil Rights Act of 1991, the Age
Discrimination in Employment Act of 1974, the Americans with Disabilities Act,
the Equal Pay Act, the Fair Labor Standards Act, the California Fair Employment
and Housing Act, the California Labor Code, the Employee Retirement Income and
Security Act of 1974 (except for any vested right I have to benefits under an
ERISA plan), the state and federal Worker Adjustment and Retraining Notification
Act, and the California Business and Professions Code; any other local, state,
federal, or foreign law governing employment; and the common law of contract and
tort. In no event, however, shall any claims, causes of action, suits, demands
or other obligations or liabilities be released pursuant to the foregoing if and
to the extent they relate to:
               i. any amounts or benefits which I am or become entitled to
receive pursuant to the provisions of my Executive Transition and Release
Agreement with Cadence or pursuant to the provisions designated in Section 9.9
of my Employment Agreement with Cadence to survive the termination of my
full-time employment;
               ii. claims for workers’ compensation benefits under any of the
Company’s workers’ compensation insurance policies or funds;
               iii. claims related to my COBRA rights;
               iv. any rights that I have or may have to be indemnified by
Cadence pursuant to any contract, statute, or common law principle; and
               v. any other rights or claims that I have or may have that
cannot, as a matter of law, be waived.
     2. I intend that this Release cover all claims described above, whether or
not known to me. I further recognize the risk that, subsequent to the execution
of this Release, I may incur loss, damage or injury which I attribute to the
claims encompassed by this Release. I expressly assume this risk by signing this
Release and voluntarily and specifically waive any rights conferred by
California Civil Code section 1542 which provides as follows:
A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if

1



--------------------------------------------------------------------------------



 



known by him or her must have materially affected his or her settlement with the
debtor.
     3. I represent and warrant that there has been no assignment or other
transfer of any interest in any claim by me that is covered by this Release.
     4. I acknowledge that Cadence has given me 21 days in which to consider
this Release and advised me to consult an attorney about it. I further
acknowledge that once I execute this Release, I will have an additional 7 days
in which to revoke my acceptance of this Release by means of a written notice of
revocation given to the General Counsel and the executive overseeing Human
Resources. This Release will not be final and effective until the expiration of
this revocation period.

             
Dated:
           
 
 
 
 
 
Print Name    
 
           
 
     
 
Sign Name    

2



--------------------------------------------------------------------------------



 



EXHIBIT C
RELEASE AGREEMENT
(DEATH or PERMANENT DISABILITY)

 



--------------------------------------------------------------------------------



 



RELEASE AGREEMENT
     1. GENERAL RELEASE OF CLAIMS.
          a. John J. Bruggeman II or, in the event of his incapacity due to
Permanent Disability as defined in his Employment Agreement, his legal
representative acting on his behalf, or, in the event of his death, his estate
(all of which are hereafter referred to as “Executive” as the context requires),
hereby irrevocably, fully and finally releases Cadence, its parent,
subsidiaries, affiliates, directors, officers, agents and employees
(“Releasees”) from all causes of action, claims, suits, demands or other
obligations or liabilities, whether known or unknown, suspected or unsuspected,
that Executive ever had or now has as of the time that Executive signs this
Release Agreement which relate to his hiring or his employment with the Company,
the termination of his employment with the Company, and claims asserted in
shareholder derivative actions or shareholder class actions against the Company
and its officers and Board of Directors, to the extent those derivative or class
actions relate to the period during which Executive was employed by the Company.
The claims released include, but are not limited to, any claims arising from or
related to Executive’s employment with Cadence, such as claims arising under (as
amended) Title VII of the Civil Rights Act of 1964, the Civil Rights Act of
1991, the Age Discrimination in Employment Act of 1974, the Americans with
Disabilities Act, the Equal Pay Act, the Fair Labor Standards Act, the
California Fair Employment and Housing Act, the California Labor Code, the
Employee Retirement Income Security Act of 1974 (except for any vested right
Executive has to benefits under an ERISA plan), the state and federal Worker
Adjustment and Retraining Notification Act, and the California Business and
Professions Code; any other local, state, federal, or foreign law governing
employment; and the common law of contract and tort. In no event, however, shall
any claims, causes of action, suits, demands or other obligations or liabilities
be released pursuant to the foregoing if and to the extent they relate to:
               i. any amounts or benefits which Executive is or becomes entitled
to receive pursuant to the provisions of this Release Agreement, pursuant to
Section 4.6(b) of Executive’s Employment Agreement with Cadence, or pursuant to
the provisions designated in Section 9.9 of that agreement to survive the
termination of Executive’s full-time employment;

  ii.   claims for workers’ compensation benefits under any of the Company’s
workers’ compensation insurance policies or funds;     iii.   claims related to
Executive’s COBRA rights;     iv.   any rights that Executive has or may have to
be indemnified by Cadence pursuant to any contract, statute, or common law
principle; and     v.   any other rights or claims that Executive has or may
have that cannot, as a matter of law, be waived.

1



--------------------------------------------------------------------------------



 



          b. Executive represents and warrants that he has not filed any claim,
charge or complaint against any of the Releasees based upon any of the matters
released above.
          c. Executive acknowledges that the payments and benefits described in
paragraph 1(a)(i) constitute adequate consideration for this release.
          d. Executive intends that this release of claims cover all claims,
whether or not known to Executive. Executive further recognizes the risk that,
subsequent to the execution of this Release Agreement, Executive may incur loss,
damage or injury which Executive attributes to the claims encompassed by this
release. Executive expressly assumes this risk by signing this Release Agreement
and voluntarily and specifically waives any rights conferred by California Civil
Code section 1542 which provides as follows:
A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.
          e. Executive represents and warrants that there has been no assignment
or other transfer of any interest in any claim by Executive that is covered by
this release.
          f. The undersigned represents that he is the individual executive, his
legal representative or the executor or administrator of his estate, and that he
or it is authorized to bind the individual executive or his estate, as
applicable.
     2. REVIEW OF RELEASE AGREEMENT; REVOCATION OF ACCEPTANCE. Executive has
been given at least 21 days in which to review and consider this Release
Agreement, although Executive is free to accept this Release Agreement anytime
within that 21-day period. Executive is advised to consult with an attorney
about the Release Agreement. If Executive accepts this Release Agreement,
Executive will have an additional 7 days from the date that Executive signs this
Release Agreement to revoke that acceptance, which Executive may effect by means
of a written notice sent to the CEO. If this 7-day period expires without a
timely revocation, this Release Agreement will become final and effective on the
eighth day following the date of Executive’s signature, which eighth day will be
the “Effective Date” of this Release Agreement.
      The undersigned has executed this Release Agreement on this ___day of
                                           ,                       .

         
 
 
 
   

2